Exhibit 10.1

 



PLACEMENT AGENCY AGREEMENT

 

February 25, 2020

 

Roth Capital Partners, LLC

888 San Clemente Drive, Suite 400

Newport Beach, CA 92660

 

Ladies and Gentlemen:

 

Introduction. Subject to the terms and conditions herein (this “Agreement”),
Lipocine Inc., a Delaware corporation (the “Company”), hereby agrees to sell up
to an aggregate of $6 million of registered securities of the Company,
including, but not limited to, shares (the “Shares”) of the Company’s common
stock, $0.0001 par value per share (the "Common Stock”), pre-funded Common Stock
purchase warrants to purchase shares of Common Stock (the “Pre-Funded
Warrants”), and common stock purchase warrants to purchase shares of Common
Stock (the “Warrants” and the shares of Common Stock underlying the Pre-Funded
Warrants and the Warrants, the “Warrant Shares” and, the Shares, the Pre-Funded
Warrants, the Warrants and the Warrant Shares, the “Securities”), directly to
various investors (each, an “Investor” and, collectively, the “Investors”)
through Roth Capital Partners, LLC (the “Placement Agent”) as placement agent.
The documents executed and delivered by the Company and the Investors in
connection with the Offering (as defined below), including, without limitation,
a securities purchase agreement (the “Purchase Agreement”), shall be
collectively referred to herein as the “Transaction Documents.” The purchase
price to the Investors for each Share is $0.595, the purchase price for each
Pre-Funded Warrant is $0.5949 and the exercise price to the Investors for each
share of common stock issuable upon exercise of the Warrants is $0.53. The
Placement Agent may retain other brokers or dealers to act as sub-agents or
selected-dealers on its behalf in connection with the Offering.

 

The Company hereby confirms its agreement with the Placement Agent as follows:

 

Section 1.                  Agreement to Act as Placement Agent.

 

(a)                On the basis of the representations, warranties and
agreements of the Company herein contained, and subject to all the terms and
conditions of this Agreement, the Placement Agent shall be the exclusive
placement agent in connection with the offering and sale by the Company of the
Securities pursuant to the Company's registration statement on Form S-3 (File
No. 333-220942) (the “Registration Statement”), with the terms of such offering
(the “Offering”) to be subject to market conditions and negotiations between the
Company, the Placement Agent and the prospective Investors. The Placement Agent
will act on a reasonable best efforts basis and the Company agrees and
acknowledges that there is no guarantee of the successful placement of the
Securities, or any portion thereof, in the prospective Offering. Under no
circumstances will the Placement Agent or any of its “Affiliates” (as defined
below) be obligated to underwrite or purchase any of the Shares for its own
account or otherwise provide any financing. The Placement Agent shall act solely
as the Company’s agent and not as principal. The Placement Agent shall have no
authority to bind the Company with respect to any prospective offer to purchase
Shares and the Company shall have the sole right to accept offers to purchase
Shares and may reject any such offer, in whole or in part. Subject to the terms
and conditions hereof, payment of the purchase price for, and delivery of, the
Securities shall be made at one or more closings (each a “Closing” and the date
on which each Closing occurs, a “Closing Date”). As compensation for services
rendered, on each Closing Date, the Company shall pay to the Placement Agent a
cash fee equal to 5.5% of the gross proceeds received by the Company from the
sale of the Securities at the closing of the Offering (the “Closing”).

 



 



 

(b)                The term of the Placement Agent's exclusive engagement will
be until the completion of the Offering (the “Exclusive Term”); provided,
however, that a party hereto may terminate the engagement with respect to itself
at any time upon 10 days written notice to the other parties. Notwithstanding
anything to the contrary contained herein, the provisions concerning
confidentiality, indemnification and contribution contained herein and the
Company’s obligations contained in the indemnification provisions will survive
any expiration or termination of this Agreement, and the Company’s obligation to
pay fees actually earned and payable and to reimburse expenses actually incurred
and reimbursable pursuant to Section 1 hereof and which are permitted to be
reimbursed under FINRA Rule 5110(f)(2)(D)(i), will survive any expiration or
termination of this Agreement. Nothing in this Agreement shall be construed to
limit the ability of the Placement Agent or its Affiliates to pursue,
investigate, analyze, invest in, or engage in investment banking, financial
advisory or any other business relationship with Persons (as defined below)
other than the Company. As used herein (i) “Persons” means an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind and (ii) “Affiliate”
means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act of 1933, as amended (the “Securities Act”).

 

Section 2.                  Representations, Warranties and Covenants of the
Company. The Company hereby represents, warrants and covenants to the Placement
Agent as of the date hereof, and as of each Closing Date, as follows:

 

(a)                Securities Law Filings. The Company has filed with the
Securities and Exchange Commission (the “Commission”) the Registration Statement
under the Securities Act, which was declared effective on November 21, 2017 for
the registration of the Securities under the Securities Act. Following the
determination of pricing among the Company and the prospective Investors
introduced to the Company by Placement Agent, the Company will file with the
Commission pursuant to Rules 430B and 424(b) under the Securities Act, and the
rules and regulations (the “Rules and Regulations”) of the Commission
promulgated thereunder, a final prospectus supplement relating to the placement
of the Securities, their respective pricings and the plan of distribution
thereof and will advise the Placement Agent of all further information
(financial and other) with respect to the Company required to be set forth
therein. Such registration statement, at any given time, including the exhibits
thereto filed at such time, as amended at such time, is hereinafter called the
“Registration Statement”; such prospectus in the form in which it appears in the
Registration Statement at the time of effectiveness, together with any
preliminary prospectus supplement relating to the Offering, is hereinafter
called the “Base Prospectus”; the preliminary prospectus supplement in the form
in which it was filed with the Commission pursuant to Rule 424(b) is hereinafter
called the “Preliminary Prospectus Supplement”; and the final prospectus
supplement, in the form in which it will be filed with the Commission pursuant
to Rule 424(b) (including the Base Prospectus as it may be amended or
supplemented) is hereinafter called the “Final Prospectus.” The Registration
Statement at the time it originally became effective is hereinafter called the
“Original Registration Statement.” Any reference in this Agreement to the
Registration Statement, the Original Registration Statement, the Base
Prospectus, the Preliminary Prospectus Supplement or the Final Prospectus shall
be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”), if any, which were or are filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), at any
given time, as the case may be; and any reference in this Agreement to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Original Registration Statement, the Base Prospectus, the Preliminary
Prospectus Supplement or the Final Prospectus shall be deemed to refer to and
include the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus, the Preliminary Prospectus
Supplement or the Final Prospectus, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus, the Preliminary Prospectus Supplement or the
Final Prospectus (and all other references of like import) shall be deemed to
mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in the
Registration Statement, the Base Prospectus, the Preliminary Prospectus
Supplement or the Final Prospectus, as the case may be. As used in this
paragraph and elsewhere in this Agreement, “Time of Sale Disclosure Package”
means the Base Prospectus, any preliminary prospectus supplement, any
subscription agreement between the Company and the Investors, and any issuer
free writing prospectus as defined in Rule 433 of the Act (each, an “Issuer Free
Writing Prospectus”), if any, that the parties hereto shall hereafter expressly
agree in writing to treat as part of the Time of Sale Disclosure Package. The
term “any Prospectus” shall mean, as the context requires, the Base Prospectus,
the Final Prospectus, and any supplement to either thereof. The Company has not
received any notice that the Commission has issued or intends to issue a stop
order suspending the effectiveness of the Registration Statement or the use of
the Base Prospectus or any prospectus supplement or intends to commence a
proceeding for any such purpose.

 



 2 



 

(b)                Assurances. The Original Registration Statement, as amended,
(and any further documents to be filed with the Commission) contains all
exhibits and schedules as required by the Securities Act. Each of the
Registration Statement and any post-effective amendment thereto, at the time it
became effective, complied in all material respects with the Securities Act and
the applicable Rules and Regulations and did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading. The Base Prospectus,
and the Final Prospectus, each as of its respective date, comply or will comply
in all material respects with the Securities Act and the applicable Rules and
Regulations. Each of the Base Prospectus and the Final Prospectus, as amended or
supplemented, did not and will not contain as of the date thereof any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The Incorporated Documents, when they were filed with
the Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations promulgated thereunder,
and none of such documents, when they were filed with the Commission, contained
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein (with respect to Incorporated Documents
incorporated by reference in the Base Prospectus or Final Prospectus), in light
of the circumstances under which they were made not misleading. No
post-effective amendment to the Registration Statement reflecting any facts or
events arising after the date thereof which represent, individually or in the
aggregate, a fundamental change in the information set forth therein is required
to be filed with the Commission. Except for this Agreement, there are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. Except for this Agreement, there are no contracts or other
documents required to be described in the Base Prospectus or Final Prospectus,
or to be filed as exhibits or schedules to the Registration Statement, which
have not been described or filed as required.

 



 3 



 

(c)                Offering Materials. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to each Closing Date, any offering material in connection with the offering and
sale of the Securities other than the Time of Sale Disclosure Package.

 

(d)                Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the Time of Sale Disclosure Package and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of this Agreement by the Company and the consummation by it
of the transactions contemplated hereby and thereby and under the Base
Prospectus have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Company’s Board of
Directors (the “Board of Directors”) or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals (as defined
below). This Agreement has been duly executed by the Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(e)                No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the transactions contemplated pursuant to the Time
of Sale Disclosure Package, the issuance and sale of the Securities and the
consummation by it of the transactions contemplated hereby and thereby to which
it is a party do not and will not (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien (as defined in
the Purchase Agreement) upon any of the properties or assets of the Company or
any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect (as defined in the Purchase Agreement).

 

(f)                 Certificates. Any certificate signed by an officer of the
Company and delivered to the Placement Agent or to counsel for the Placement
Agent shall be deemed to be a representation and warranty by the Company to the
Placement Agent as to the matters set forth therein.

 

(g)                Reliance. The Company acknowledges that the Placement Agent
will rely upon the accuracy and truthfulness of the foregoing representations
and warranties and hereby consents to such reliance.

 



 4 



 

(h)                Forward-Looking Statements. No forward-looking statements
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act) contained in the Time of Sale Disclosure Package has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

 

(i)                 Statistical or Market-Related Data. Any statistical,
industry-related and market-related data included or incorporated by reference
in the Time of Sale Disclosure Package, are based on or derived from sources
that the Company reasonably and in good faith believes to be reliable and
accurate, and such data agree with the sources from which they are derived.

 

(j)                 FINRA Affiliations. There are no affiliations with any FINRA
member firm that is participating in the Offering among the Company’s officers,
directors or, to the knowledge of the Company, any five percent (5%) or greater
stockholder of the Company.

 

(k)                Representations and Warranties Incorporated by Reference.
Each of the representations and warranties (together with any related disclosure
schedules thereto) made to the Investors in the Purchase Agreement is hereby
incorporated herein by reference (as though fully restated herein) and is hereby
made to, and in favor of, the Placement Agent.

 

Section 3.                  Delivery and Payment. Each Closing shall occur at
the offices of Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, New
York, New York 10105 (“Placement Agent Counsel”) (or at such other place as
shall be agreed upon by the Placement Agent and the Company). Subject to the
terms and conditions hereof, at each Closing payment of the purchase price for
the Securities sold on such Closing Date shall be made by Federal Funds wire
transfer, against delivery of such Securities, and such Securities shall be
registered in such name or names and shall be in such denominations, as the
Placement Agent may request at least one business day before the time of
purchase (as defined below).

 

Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent Counsel. All actions taken
at a Closing shall be deemed to have occurred simultaneously.

 

Section 4.                  Covenants and Agreements of the Company. The Company
further covenants and agrees with the Placement Agent as follows:

 

(a)                Registration Statement Matters. The Company will advise the
Placement Agent promptly after it receives notice thereof of the time when any
amendment to the Registration Statement has been filed or becomes effective or
any supplement to the Base Prospectus or the Final Prospectus has been filed and
will furnish the Placement Agent with copies thereof. The Company will file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 14 or
15(d) of the Exchange Act subsequent to the date of any Prospectus and for so
long as the delivery of a prospectus is required in connection with the
Offering. During the Prospectus Delivery Period (as defined below), the Company
will advise the Placement Agent, promptly after it receives notice thereof (i)
of any request by the Commission to amend the Registration Statement or to amend
or supplement any Prospectus or for additional information, and (ii) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto or any order
directed at any Incorporated Document, if any, or any amendment or supplement
thereto or any order preventing or suspending the use of the Base Prospectus or
the Final Prospectus or any prospectus supplement or any amendment or supplement
thereto or any post-effective amendment to the Registration Statement, of the
suspension of the qualification of the Securities for offering or sale in any
jurisdiction, of the institution or threatened institution of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement or a Prospectus or for additional
information. The Company shall use its best efforts to prevent the issuance of
any such stop order or prevention or suspension of such use.  If the Commission
shall enter any such stop order or order or notice of prevention or suspension
at any time, the Company will use its best efforts to obtain the lifting of such
order at the earliest possible moment, or will file a new registration statement
and use its best efforts to have such new registration statement declared
effective as soon as practicable.  Additionally, the Company agrees that it
shall comply with the provisions of Rules 424(b), 430A, 430B and 430C, as
applicable, under the Securities Act, including with respect to the timely
filing of documents thereunder, and will use its reasonable efforts to confirm
that any filings made by the Company under such Rule 424(b) are received in a
timely manner by the Commission.

 



 5 



 

(b)                Blue Sky Compliance. The Company will cooperate with the
Placement Agent and the Investors in endeavoring to qualify the Securities for
sale under the securities laws of such jurisdictions (United States and foreign)
as the Placement Agent and the Investors may reasonably request and will make
such applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure document. The Company will, from time to time,
prepare and file such statements, reports and other documents as are or may be
required to continue such qualifications in effect for so long a period as the
Placement Agent may reasonably request for distribution of the Securities. The
Company will advise the Placement Agent promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
the Company shall use its commercially reasonable best efforts to obtain the
withdrawal thereof at the earliest possible moment.

 

(c)                Amendments and Supplements to a Prospectus and Other Matters.
The Company will comply with the Securities Act and the Exchange Act, and the
rules and regulations of the Commission thereunder, so as to permit the
completion of the distribution of the Securities as contemplated in this
Agreement, the Incorporated Documents and any Prospectus. If during the period
in which a prospectus is required by law to be delivered in connection with the
distribution of Securities contemplated by the Incorporated Documents or any
Prospectus (the “Prospectus Delivery Period”), any event shall occur as a result
of which, in the judgment of the Company or in the opinion of the Placement
Agent or counsel for the Placement Agent, it becomes necessary to amend or
supplement the Incorporated Documents or any Prospectus in order to make the
statements therein, in the light of the circumstances under which they were
made, as the case may be, not misleading, or if it is necessary at any time to
amend or supplement the Incorporated Documents or any Prospectus or to file
under the Exchange Act any Incorporated Document to comply with any law, the
Company will promptly prepare and file with the Commission, and furnish at its
own expense to the Placement Agent and to dealers, an appropriate amendment to
the Registration Statement or supplement to the Registration Statement, the
Incorporated Documents or any Prospectus that is necessary in order to make the
statements in the Incorporated Documents and any Prospectus as so amended or
supplemented, in the light of the circumstances under which they were made, as
the case may be, not misleading, or so that the Registration Statement, the
Incorporated Documents or any Prospectus, as so amended or supplemented, will
comply with law. Before amending the Registration Statement in connection with
the Offering or supplementing the Incorporated Documents or any Prospectus in
connection with the Offering, the Company will furnish the Placement Agent with
a copy of such proposed amendment or supplement and will not file any such
amendment or supplement to which the Placement Agent reasonably objects.

 



 6 



 

(d)                Copies of any Amendments and Supplements to a Prospectus. The
Company will furnish the Placement Agent, without charge, during the period
beginning on the date hereof and ending on the later of the last Closing Date of
the Offering, as many copies of any Prospectus or prospectus supplement and any
amendments and supplements thereto, as the Placement Agent may reasonably
request.

 

(e)                Free Writing Prospectus. The Company covenants that it will
not, unless it obtains the prior written consent of the Placement Agent, make
any offer relating to the Securities that would constitute an issuer free
writing prospectus (as defined in Rule 433 of the Securities Act) (“Company Free
Writing Prospectus”) or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405 of the Securities Act) required to be filed
by the Company with the Commission or retained by the Company under Rule 433 of
the Securities Act. In the event that the Placement Agent expressly consents in
writing to any such free writing prospectus (a “Permitted Free Writing
Prospectus”), the Company covenants that it shall (i) treat each Permitted Free
Writing Prospectus as an Company Free Writing Prospectus, and (ii) comply with
the requirements of Rule 164 and 433 of the Securities Act applicable to such
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.

 

(f)                 Transfer Agent. The Company will maintain, at its expense, a
registrar and transfer agent for the Common Stock.

 

(g)                Earnings Statement. As soon as practicable and in accordance
with applicable requirements under the Securities Act, but in any event not
later than 18 months after the last Closing Date, the Company will make
generally available to its security holders and to the Placement Agent an
earnings statement, covering a period of at least 12 consecutive months
beginning after the last Closing Date, that satisfies the provisions of Section
11(a) and Rule 158 under the Securities Act.

 

(h)                Periodic Reporting Obligations. During the Prospectus
Delivery Period, the Company will duly file, on a timely basis, with the
Commission and the Trading Market (as defined in the Purchase Agreement) all
reports and documents required to be filed under the Exchange Act within the
time periods and in the manner required by the Exchange Act.

 

(i)                 Additional Documents. The Company will enter into any
subscription, purchase or other customary agreements as the Placement Agent or
the Investors deem necessary or appropriate to consummate the Offering, all of
which will be in form and substance reasonably acceptable to the Company, the
Placement Agent and the Investors. The Company agrees that the Placement Agent
may rely upon, and each is a third party beneficiary of, the representations and
warranties, and applicable covenants, set forth in any such purchase,
subscription or other agreement with Investors in the Offering.

 

(j)                 No Manipulation of Price.  The Company will not take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or might reasonably be expected to constitute, the stabilization or
manipulation of the price of any securities of the Company.

 



 7 



 

(k)                Acknowledgment. The Company acknowledges that any advice
given by the Placement Agent to the Company is solely for the benefit and use of
the Board of Directors of the Company and may not be used, reproduced,
disseminated, quoted or referred to, without the Placement Agent's prior written
consent.

 

(l)                 Announcement of Offering. The Company acknowledges and
agrees that the Placement Agent may, subsequent to the Closing, make public its
involvement with the Offering.

 

(m)              Reliance on Others. The Company confirms that it will rely on
its own counsel and accountants for legal and accounting advice.

 

Section 5.                  Conditions of the Obligations of the Placement
Agent. The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 2 hereof, in each case as of the date hereof and as of each
Closing Date as though then made, to the timely performance by each of the
Company of its covenants and other obligations hereunder on and as of such
dates, and to each of the following additional conditions:

 

(a)                Accountants’ Comfort Letter. On the date hereof, the
Placement Agent shall have received, and the Company shall have caused to be
delivered to the Placement Agent, a letter from Tanner LLC (the independent
registered public accounting firm of the Company), addressed to the Placement
Agent, dated as of the date hereof, in form and substance satisfactory to the
Placement Agent. The letter shall not disclose any change in the condition
(financial or other), earnings, operations, business or prospects of the Company
from that set forth in the Incorporated Documents or the applicable Prospectus
or prospectus supplement, which, in the Placement Agent's sole judgment, is
material and adverse and that makes it, in the Placement Agent's sole judgment,
impracticable or inadvisable to proceed with the Offering of the Securities as
contemplated by such Prospectus.

 

(b)                Compliance with Registration Requirements; No Stop Order; No
Objection from the FINRA. Each Prospectus (in accordance with Rule 424(b)) and
“free writing prospectus” (as defined in Rule 405 of the Securities Act), if
any, shall have been duly filed with the Commission, as appropriate; no stop
order suspending the effectiveness of the Registration Statement or any part
thereof shall have been issued and no proceeding for that purpose shall have
been initiated or threatened by the Commission; no order preventing or
suspending the use of any Prospectus shall have been issued and no proceeding
for that purpose shall have been initiated or threatened by the Commission; no
order having the effect of ceasing or suspending the distribution of the
Securities or any other securities of the Company shall have been issued by any
securities commission, securities regulatory authority or stock exchange and no
proceedings for that purpose shall have been instituted or shall be pending or,
to the knowledge of the Company, contemplated by any securities commission,
securities regulatory authority or stock exchange; all requests for additional
information on the part of the Commission shall have been complied with; and the
FINRA shall have raised no objection to the fairness and reasonableness of the
placement terms and arrangements.

 

(c)                Corporate Proceedings. All corporate proceedings and other
legal matters in connection with this Agreement, the Registration Statement and
each Prospectus, and the registration, sale and delivery of the Securities,
shall have been completed or resolved in a manner reasonably satisfactory to the
Placement Agent's counsel, and such counsel shall have been furnished with such
papers and information as it may reasonably have requested to enable such
counsel to pass upon the matters referred to in this Section 5.

 



 8 



 

(d)                No Material Adverse Change. Subsequent to the execution and
delivery of this Agreement and prior to each Closing Date, in the Placement
Agent's sole judgment after consultation with the Company, there shall not have
occurred any Material Adverse Effect or any material adverse change or
development involving a prospective material adverse change in the condition or
the business activities, financial or otherwise, of the Company from the latest
dates as of which such condition is set forth in the Registration Statement and
Prospectus (“Material Adverse Change”).

 

(e)                Opinion of Counsel for the Company. The Placement Agent shall
have received on each Closing Date the favorable opinion of US legal counsel to
the Company, dated as of such Closing Date, including, without limitation, a
negative assurance letter addressed to the Placement Agent and in form and
substance satisfactory to the Placement Agent and the favorable opinion of
intellectual property legal counsel to the Company, including, without
limitation, a negative assurance letter, addressed to the Placement Agent and in
form and substance satisfactory to the Placement Agent.

 

(f)                 Officers’ Certificate. The Placement Agent shall have
received on each Closing Date a certificate of the Company, dated as of such
Closing Date, signed by the Chief Executive Officer and Chief Financial Officer
of the Company, to the effect that, and the Placement Agent shall be satisfied
that, the signers of such certificate have reviewed the Registration Statement,
the Incorporated Documents, any Prospectus Supplement, and this Agreement and to
the further effect that:

 

(i)                 The representations and warranties of the Company in this
Agreement are true and correct, as if made on and as of such Closing Date, and
the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such Closing
Date;

 

(ii)               No stop order suspending the effectiveness of the
Registration Statement or the use of any Prospectus has been issued and no
proceedings for that purpose have been instituted or are pending or, to the
Company’s knowledge, threatened under the Securities Act; no order having the
effect of ceasing or suspending the distribution of the Securities or any other
securities of the Company has been issued by any securities commission,
securities regulatory authority or stock exchange in the United States and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, contemplated by any securities commission, securities
regulatory authority or stock exchange in the United States;

 

(iii)             When the Registration Statement became effective, at the time
of sale, and at all times subsequent thereto up to the delivery of such
certificate, the Registration Statement and the Incorporated Documents, if any,
when such documents became effective or were filed with the Commission, and any
Prospectus, contained all material information required to be included therein
by the Securities Act and the Exchange Act and the applicable rules and
regulations of the Commission thereunder, as the case may be, and in all
material respects conformed to the requirements of the Securities Act and the
Exchange Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and the Registration Statement and the
Incorporated Documents, if any, and any Prospectus, did not and do not include
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading
(provided, however, that the preceding representations and warranties contained
in this paragraph (iii) shall not apply to any statements or omissions made in
reliance upon and in conformity with information furnished in writing to the
Company by the Placement Agent expressly for use therein) and, since the
effective date of the Registration Statement, there has occurred no event
required by the Securities Act and the rules and regulations of the Commission
thereunder to be set forth in the Incorporated Documents which has not been so
set forth; and

 



 9 



 

(iv)              Subsequent to the respective dates as of which information is
given in the Registration Statement, the Incorporated Documents and any
Prospectus, there has not been: (a) any Material Adverse Change; (b) any
transaction that is material to the Company and the Subsidiaries taken as a
whole, except transactions entered into in the ordinary course of business; (c)
any obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or any Subsidiary, except
obligations incurred in the ordinary course of business; (d) any material change
in the capital stock (except changes thereto resulting from the exercise of
outstanding stock options or warrants) or outstanding indebtedness of the
Company or any Subsidiary; (e) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company; or (f) any loss or
damage (whether or not insured) to the property of the Company or any Subsidiary
which has been sustained or will have been sustained which has a Material
Adverse Effect.

 

(g)                Bring-down Comfort Letter.  On each Closing Date,
the Placement Agent shall have received from Tanner LLC, or such other
independent registered public accounting firm of the Company, a letter dated as
of such Closing Date, in form and substance satisfactory to the Placement Agent,
to the effect that they reaffirm the statements made in the letter furnished
pursuant to subsection (a) of this Section 5, except that the specified date
referred to therein for the carrying out of procedures shall be no more than
three business days prior to such Closing Date.

 

(h)                Lock-Up Agreements. On the date hereof, the Placement Agent
shall have received the executed lock-up agreement, in the form attached hereto
as Exhibit A, from each of the directors and officers of the Company.

 

(i)                 Stock Exchange Listing. The Common Stock shall be registered
under the Exchange Act and shall be listed on the Trading Market, and the
Company shall not have taken any action designed to terminate, or likely to have
the effect of terminating, the registration of the Common Stock under the
Exchange Act or delisting or suspending from trading the Common Stock from the
Trading Market, nor shall the Company have received any information suggesting
that the Commission or the Trading Market is contemplating terminating such
registration or listing.

 

(j)                 Additional Documents. On or before each Closing Date, the
Placement Agent and counsel for the Placement Agent shall have received such
information and documents as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

 



 10 



 

Section 6.                  Payment of Expenses. The Company agrees to pay all
costs, fees and expenses incurred by the Company in connection with the
performance of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation: (i) all expenses incident to
the issuance, delivery and qualification of the Securities (including all
printing and engraving costs); (ii) all fees and expenses of the registrar and
transfer agent of the Common Stock; (iii) all necessary issue, transfer and
other stamp taxes in connection with the issuance and sale of the Securities;
(iv) all fees and expenses of the Company’s counsel, independent public or
certified public accountants and other advisors; (v) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Base Prospectus,
the Final Prospectus and each Prospectus Supplement, and all amendments and
supplements thereto, and this Agreement; (vi) all filing fees, reasonable
attorneys’ fees and expenses incurred by the Company or the Placement Agent in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Securities for offer
and sale under the state securities or blue sky laws or the securities laws of
any other country, and, if requested by the Placement Agent, preparing and
printing a “Blue Sky Survey,” an “International Blue Sky Survey” or other
memorandum, and any supplements thereto, advising the Placement Agent of such
qualifications, registrations and exemptions; (vii) if applicable, the filing
fees incident to the review and approval by the FINRA of the Placement Agent's
participation in the offering and distribution of the Securities; (viii) the
fees and expenses associated with including the Shares on the Trading Market;
(ix) all costs and expenses incident to the travel and accommodation of the
Company’s and the Placement Agent's employees on the “roadshow,” if any; and (x)
all other fees, costs and expenses referred to in Part II of the Registration
Statement. Notwithstanding anything herein to the contrary, the Placement Agent
will pay all of its fees and expenses and the fees and expenses of its counsel
and other advisors.

 

Section 7.                  Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless the Placement Agent, its
affiliates and each person controlling the Placement Agent (within the meaning
of Section 15 of the Securities Act), and the directors, officers, agents and
employees of the Placement Agent, its affiliates and each such controlling
person (the Placement Agent, and each such entity or person. an “Indemnified
Person”) from and against any losses, claims, damages, judgments, assessments,
costs and other liabilities (collectively, the “Liabilities”), and shall
reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of one counsel for all Indemnified Persons, except
as otherwise expressly provided herein) (collectively, the “Expenses”) as they
are incurred by an Indemnified Person in investigating, preparing, pursuing or
defending any Actions, whether or not any Indemnified Person is a party thereto,
(i) caused by, or arising out of or in connection with, any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, any Incorporated Document, or any Prospectus or by any omission or
alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading (other than untrue statements or alleged untrue statements in, or
omissions or alleged omissions from, information relating to an Indemnified
Person furnished in writing by or on behalf of such Indemnified Person expressly
for use in the Incorporated Documents) or (ii) otherwise arising out of or in
connection with advice or services rendered or to be rendered by any Indemnified
Person pursuant to this Agreement, the transactions contemplated thereby or any
Indemnified Person's actions or inactions in connection with any such advice,
services or transactions; provided, however, that, in the case of clause (ii)
only, the Company shall not be responsible for any Liabilities or Expenses of
any Indemnified Person that are finally judicially determined to have resulted
solely from such Indemnified Person's (x) gross negligence or willful misconduct
in connection with any of the advice, actions, inactions or services referred to
above or (y) use of any offering materials or information concerning the Company
in connection with the offer or sale of the Securities in the Offering which
were not authorized for such use by the Company and which use constitutes gross
negligence or willful misconduct. The Company also agrees to reimburse each
Indemnified Person for all Expenses as they are incurred in connection with
enforcing such Indemnified Person's rights under this Agreement.

 



 11 



 

(b)       Upon receipt by an Indemnified Person of actual notice of an Action
against such Indemnified Person with respect to which indemnity may be sought
under this Agreement, such Indemnified Person shall promptly notify the Company
in writing; provided that failure by any Indemnified Person so to notify the
Company shall not relieve the Company from any liability which the Company may
have on account of this indemnity or otherwise to such Indemnified Person,
except to the extent the Company shall have been prejudiced by such failure. The
Company shall, if requested by the Placement Agent, assume the defense of any
such Action including the employment of counsel reasonably satisfactory to the
Placement Agent, which counsel may also be counsel to the Company. Any
Indemnified Person shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company has failed promptly to assume the defense and employ counsel or (ii) the
named parties to any such Action (including any impeded parties) include such
Indemnified Person and the Company, and such Indemnified Person shall have been
advised in the reasonable opinion of counsel that there is an actual conflict of
interest that prevents the counsel selected by the Company from representing
both the Company (or another client of such counsel) and any Indemnified Person;
provided that the Company shall not in such event be responsible hereunder for
the fees and expenses of more than one firm of separate counsel for all
Indemnified Persons in connection with any Action or related Actions, in
addition to any local counsel. The Company shall not be liable for any
settlement of any Action effected without its written consent (which shall not
be unreasonably withheld). In addition, the Company shall not, without the prior
written consent of the Placement Agent (which shall not be unreasonably
withheld), settle, compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not such
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Person from all Liabilities arising out of such Action for which indemnification
or contribution may be sought hereunder. The indemnification required hereby
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.

 

(c)       In the event that the foregoing indemnity is unavailable to an
Indemnified Person other than in accordance with this Agreement, the Company
shall contribute to the Liabilities and Expenses paid or payable by such
Indemnified Person in such proportion as is appropriate to reflect (i) the
relative benefits to the Company, on the one hand, and to the Placement Agent
and any other Indemnified Person, on the other hand, of the matters contemplated
by this Agreement or (ii) if the allocation provided by the immediately
preceding clause is not permitted by applicable law, not only such relative
benefits but also the relative fault of the Company, on the one hand, and the
Placement Agent and any other Indemnified Person, on the other hand, in
connection with the matters as to which such Liabilities or Expenses relate, as
well as any other relevant equitable considerations; provided that in no event
shall the Company contribute less than the amount necessary to ensure that all
Indemnified Persons, in the aggregate, are not liable for any Liabilities and
Expenses in excess of the amount of fees actually received by the Placement
Agent pursuant to this Agreement. For purposes of this paragraph, the relative
benefits to the Company, on the one hand, and to the Placement Agent on the
other hand, of the matters contemplated by this Agreement shall be deemed to be
in the same proportion as (a) the total value paid or contemplated to be paid to
or received or contemplated to be received by the Company in the transaction or
transactions that are within the scope of this Agreement, whether or not any
such transaction is consummated, bears to (b) the fees paid to the Placement
Agent under this Agreement. Notwithstanding the above, no person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act, as amended, shall be entitled to contribution from a party who
was not guilty of fraudulent misrepresentation.

 



 12 



 

(d)       The Company also agrees that no Indemnified Person shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with advice or services rendered or to be rendered
by any Indemnified Person pursuant to this Agreement, the transactions
contemplated thereby or any Indemnified Person's actions or inactions in
connection with any such advice, services or transactions except for Liabilities
(and related Expenses) of the Company that are finally judicially determined to
have resulted solely from such Indemnified Person's gross negligence or willful
misconduct in connection with any such advice, actions, inactions or services.

 

(e)       The reimbursement, indemnity and contribution obligations of the
Company set forth herein shall apply to any modification of this Agreement and
shall remain in full force and effect regardless of any termination of, or the
completion of any Indemnified Person's services under or in connection with,
this Agreement.

 

Section 8.                  Representations and Indemnities to Survive Delivery.
The respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, of its
officers, and of the Placement Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agent, the Company, or any of its or their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement. A successor to a Placement Agent, or to the
Company, its directors or officers or any person controlling the Company, shall
be entitled to the benefits of the indemnity, contribution and reimbursement
agreements contained in this Agreement.

 

Section 9.                  Notices. All communications hereunder shall be in
writing and shall be mailed, hand delivered or e-mailed and confirmed to the
parties hereto as follows:

 

If to the Placement Agent to the address set forth above, attention: Aaron
Gurewitz, email: ecm@roth.com

 

With a copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

E-mail: capmkts@egsllp.com

 



 13 



 

If to the Company:

 

Lipocine Inc.

675 Arapeen Drive, Suite 202

Salt Lake City, UT 84108

e-mail: mb@lipocine.com

Attention: Morgan Brown

 

With a copy to:

 

Dorsey & Whitney LLP

111 South Main Street, Suite 2100

Salt Lake City, UT 84111

e-mail: taylor.nolan@dorsey.com

Attention: Nolan Taylor

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

  

Section 10.              Successors. This Agreement will inure to the benefit of
and be binding upon the parties hereto, and to the benefit of the employees,
officers and directors and controlling persons referred to in Section 7 hereof,
and to their respective successors, and personal representative, and no other
person will have any right or obligation hereunder.

 

Section 11.              Partial Unenforceability. The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof. If any Section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

Section 12.              Governing Law Provisions. This Agreement shall be
deemed to have been made and delivered in New York City and both this Agreement
and the transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof. Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this Agreement and/or
the transactions contemplated hereby shall be instituted exclusively in New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (ii) waives any objection which it may have
or hereafter to the venue of any such suit, action or proceeding, and (iii)
irrevocably consents to the jurisdiction of the New York Supreme Court, County
of New York, and the United States District Court for the Southern District of
New York in any such suit, action or proceeding. Each of the Placement Agent and
the Company further agrees to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in the New
York Supreme Court, County of New York, or in the United States District Court
for the Southern District of New York and agrees that service of process upon
the Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Placement Agent mailed by
certified mail to the Placement Agent’s address shall be deemed in every respect
effective service of process upon the Placement Agent, in any such suit, action
or proceeding. Notwithstanding any provision of this Agreement to the contrary,
the Company agrees that neither the Placement Agent nor its affiliates, and the
respective officers, directors, employees, agents and representatives of the
Placement Agent, its affiliates and each other person, if any, controlling the
Placement Agent or any of its affiliates, shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company for or in
connection with the engagement and transaction described herein except for any
such liability for losses, claims, damages or liabilities incurred by us that
are finally judicially determined to have resulted from the willful misconduct
or gross negligence of such individuals or entities. If either party shall
commence an action or proceeding to enforce any provision of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorney’s fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

 



 14 



 

Section 13.              General Provisions.

 

(a)       This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

 

(b)       The Company acknowledges that in connection with the offering of the
Securities: (i) the Placement Agent has acted at arms length, are not agents of,
and owe no fiduciary duties to the Company or any other person, (ii) the
Placement Agent owes the Company only those duties and obligations set forth in
this Agreement and (iii) the Placement Agent may have interests that differ from
those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the offering of the
Securities

 

[The remainder of this page has been intentionally left blank.]

 

 

 15 





 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

 



  Very truly yours,       Lipocine INc.,   a Delaware corporation              
By: /s/ Mahesh V. Patel     Name: Mahesh V. Patel     Title: President & CEO

   

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

 



Roth Capital Partners, LLC             By:  /s/ James Antonopoulos     Name:
James Antonopoulos     Title: Managing Director, Co-Head of Healthcare
Investment Banking  

 



 

 

 

 16 



